 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONELL THOMAS HAYNIE,                               No. 2:18-CV-2835-MCE-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    E. LILJOHN,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is defendant’s motion for an order transferring this

19   matter to the Fresno Division of the Eastern District of California. See ECF No. 41.

20                   For cases such as this, which are based on federal question jurisdiction, the federal

21   venue statute requires that the action be brought only in (1) a judicial district where any defendant

22   resides, if all defendants reside in the same State, (2) a judicial district in which a substantial part

23   of the events or omissions giving rise to the claim occurred, or a substantial part of property

24   that is the subject of the action is situated, or (3) a judicial district in which any defendant may

25   be found, if there is no district in which the action may otherwise be brought. See 28 U.S.C.

26   § 1391(b).

27   ///

28   ///
                                                          1
 1                  In this case, the alleged civil rights violations took place at the California

 2   Correctional Institution in Tehachapi, California, which is within the boundaries of the Fresno

 3   division of the United States District Court for the Eastern District of California. See Local Rule

 4   120(b). Pursuant to Local Rule 120(d), a civil action which has not been commenced in the

 5   proper division of the court may, on the court’s own motion, be transferred to the proper division.

 6   Because the Sacramento division of this court is not the proper division, this action will be

 7   transferred to the Fresno division.

 8                  Accordingly, IT IS HEREBY ORDERED that defendant’s motion, ECF No. 41, is

 9   granted and this action is transferred to the United States District Court for the Eastern District of

10   California sitting in Fresno.

11

12   Dated: March 30, 2020
                                                            ____________________________________
13                                                          DENNIS M. COTA
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
